      Case 1:18-cr-00488-LTS Document 98 Filed 01/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA           :
                                   :
          - v. -                   :
                                   :               18 Cr. 488 (LTS)
                                   :
JESSE RODRIGUEZ,                   :                     ORDER
                                   :
               Defendant.          :
- - - - - - - - - - - - - - - - - -x

          UPON the application of AUDREY STRAUSS, Acting United

States Attorney for the Southern District of New York, by Assistant

United States Attorney Sarah Mortazavi, it is hereby

          ORDERED,   pursuant   to   Title   18,   United   States    Code,

Sections 4241(a)-(b) and 4247(b)-(c), that an evaluation of the

defendant JESSE RODRIGUEZ be performed by Dr. William P. Milberg,

as a neutral expert, and that a report be submitted to the Court,

which report is anticipated to assist the Court in determining

whether RODRIGUEZ presently is suffering from a mental illness

which renders him unable to comprehend the nature and consequences

of the proceeding against him or reasonably to assist in his

defense; and it is further

          ORDERED that Dr. Milberg’s fees are to paid for by the

Department of Justice pursuant to Title 18, United States Code,

Section 4272(b), and that U.S. Department of Justice Instruction

1300.01.02 authorizes the U.S. Attorney’s office to pay the costs

of this examination; and it is further
         Case 1:18-cr-00488-LTS Document 98 Filed 01/19/21 Page 2 of 2



            ORDERED that before meeting with the defendant JESSE

RODRIGUEZ, Dr. Milberg review any prior psychological evaluations

and   relevant    medical   records    of   RODRIGUEZ,   which   may     be   of

assistance to Dr. Milberg in evaluating RODRIGUEZ; and it is

further

            ORDERED that Dr. Milberg have access to the Windsor Park

Nursing Home, or any other facility where RODRIGUEZ is currently

housed, in order to conduct the evaluation of RODRIGUEZ; and it is

further

            ORDERED that Dr. Milberg is authorized to conduct any

examination he deems necessary, and to request medical tests he

deems necessary, such as a CT/MRI scan, in order to prepare his

report; and it is further

            ORDERED that Dr. Milberg report the results of his

evaluation to the Court on or before March 31, 2021, absent further

leave of the Court.



Dated:    New York, New York
                  19 2021
          January __,

                                      /s/ Laura Taylor Swain
                                    _________________________________
                                    HON. LAURA TAYLOR SWAIN
                                    UNITED STATES DISTRICT JUDGE
